     Case 2:20-cv-01066-WBS-DB Document 12 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   ROGELIO MAY RUIZ,                                   No. 2:20-cv-1066 WBS DB P
11                       Plaintiff,
12           v.                                          ORDER
13   J. ROSSI, et al.,
14                       Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On November 3, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

22   objections to the findings and recommendations. (ECF No. 10.)

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   /////

28   ////
                                                        1
     Case 2:20-cv-01066-WBS-DB Document 12 Filed 01/04/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed November 3, 2020, are adopted in full;

 3           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 5) is denied;

 4           3. The court finds plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to filing

 5   this action; and

 6           4. Within forty-five days of the date of this order, plaintiff shall pay the $400 filing fee in

 7   order to proceed with this action.

 8   Dated: December 30, 2020

 9

10

11

12

13

14

15

16

17

18

19   /ruiz1066.804

20
21

22

23

24

25

26
27

28
                                                        2
